Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146423 & (17)(18)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 146423
                                                                     COA: 309988
                                                                     Muskegon CC: 98-042530-FC
  KAWAN A. PAYNE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 17, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motions to remand
  are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2013
         p0617
                                                                                Clerk